Title: To Thomas Jefferson from James Gamble, 25 October 1803
From: Gamble, James
To: Jefferson, Thomas


          
            
              Sir
            
            Philadelphia Octr. 25th. 1803
          
          In taking the liberty of transmitting a private letter to the President of the United States, I wished that I had nothing of my personal interest to mention, and that it were dictated only to discharge the duty of my private homage to the best friend to our Country, This we all cherish by native inclination and to the other, every one of us must at last feel much indebted, with confidence however I thought I might humbly request from your Excellency, the favour of being considered as a Candidate for the office of Surveyor or Naval Officer of the Port of Philadelphia, My long residence in this port, a long Experiance in Navigation, and my numerous Mercantile Connections, together with the approbation of my fellow Citizens in all our political Contests, all these Circumstances have Suggested to me that your favour of such appointment would not perhaps be much imbittered for me by the stings of envy, Those Offices, I know were long ago filled up, nor do I presume to Suggest Changes, or wish for any beyound What can be in the eventual rotation of the Public servants or accidental events in life, and what is thought proper by the Wisdom of the Executive. but in Justice to myself and to my family it is perhaps a duty to Aspire to distant or future advantages, as much as I was happy in the discharge of the duties of a good Citizen. Still happier do I feel at present, in having the Oppertunity of Subscribing my wish and my prayer for the prolongation of your life and the Glory of your Administration, with 
          Profound respect I am your Excellency’s Most Obt. Servt
          
            
              James Gamble
            
          
        